Citation Nr: 1441741	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-33 049	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee laxity.

2.  Entitlement to a disability rating higher than 10 percent for chondromalacia of the left knee.

3.  Entitlement to a disability rating higher than 10 percent for chondromalacia of the right knee.

4.  Entitlement to a disability rating higher than 20 percent for lumbosacral strain with history of compression fracture at L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1995.

These matters come before the Board of Veterans' Appeals on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Due to the Veteran's relocation, jurisdiction over the claims file has been transferred to the RO in Salt Lake City, Utah.  In November 2011, the Salt Lake City RO issued a rating decision granting the Veteran service connection for left knee laxity, assigning an initial 10 percent disability rating.  As that grant of service connection was made pursuant to the Veteran's claims for increased ratings for his knee disabilities, which remain on appeal, the issue of an initial rating in excess of 10 percent for left knee laxity, as a downstream issue, thus is also properly before the Board.  As that appeal emanates from his disagreement with the initial rating assigned, the Board has characterized the claim as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran filed a claim seeking service connection for psychiatric disability, including post-traumatic stress disorder (PTSD).  The RO granted service connection for psychiatric disability, characterized as major depression after private and VA physicians attributed his psychiatric symptomatology to depression.  There was no showing of separate or combined psychiatric symptomatology due to PTSD that would warrant a separate or higher evaluation.  The Board finds that this is a complete grant of the benefit and the matter is no longer in appellate status.   

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Salt Lake City RO in February 2012.  A transcript of that hearing has been associated with the Veteran's claims file.  
 
In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including in his February 2012 hearing before the undersigned Veterans Law Judge, that he continued to work.  In addition, in an April 2014 treatment note, the Veteran was noted to have recently completed a graduate degree and accepted a full-time position.  The Board concludes that the credible evidence does not establish that the Veteran cannot work due to his service-connected knee and spine disorders and that a claim for TDIU has not been raised by either the Veteran or the record.

The decision below addresses the Veteran's claims for a higher initial rating for left knee laxity, as well as his claims for ratings higher than 10 percent for chondromalacia of the right and left knees and higher than 20 percent for lumbosacral strain with history of compression fracture at L4 for the period prior to March 1, 2011.  (The Veteran was granted a temporary total evaluation of his right knee disorder from August 7, 2009, to November 1, 2009, following surgery on the knee.  The Board will thus not disturb that rating, as it is the highest available for that period.)  The issue of entitlement to a higher rating for lumbosacral strain from March 1, 2011, is addressed in the remand that follows the decision.
FINDINGS OF FACT

1.  Laxity of the left knee is no more than slight.

2.  Chondromalacia of the right knee has been manifested by subjective complaints of pain, stiffness, crepitus, and limitation of motion to no worse than 0 degrees of extension and 120 degrees of flexion.

3.  Chondromalacia of the left knee has been manifested by subjective complaints of pain, stiffness, swelling, and limitation of motion to no worse than 0 degrees of extension and 115 degrees of flexion.

4.  For the period prior to March 1, 2011, lumbosacral strain with history of compression fracture at L4 was manifested by forward flexion of the lumbar spine limited to no worse than 50 degrees without pain; ankylosis of the spine and incapacitating episodes requiring prescribed bed rest and treatment of at least four weeks were not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left knee laxity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a disability rating higher than 10 percent for chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2013).

3.  The criteria for a disability rating higher than 10 percent for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2013).

4.  The criteria for a rating higher than 20 percent for lumbosacral strain with history of compression fracture at L4 were not met for the period prior to March 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In February 2009, May 2009, and June 2009, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to his claims.  These letters predated the January 2010 rating decision.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  The evidence of record contains reports of examinations requested by VA performed in February 2009, July 2009, and March 2011.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

The Veteran contends that his left knee laxity is more disabling than reflected by the 10 percent disability rating initially assigned.  In addition, the Veteran contends that his chondromalacia of the knees is more disabling than reflected by the 10 percent disability ratings currently assigned for each knee and that his lumbosacral strain with history of compression fracture at L4 is more disabling than the 20 percent rating assigned prior to March 1, 2011.  (Adjudication of the Veteran's claim for an increased rating for lumbosacral strain with history of compression fracture at L4 as it pertains to the period from March 1, 2011, is deferred pending completion of the development outlined in the Remand, below, as the Veteran has contended that his lumbar spine symptomatology has worsened since the most recent VA examination, which was conducted on March 1, 2011.)

Relevant evidence of record consists of VA examinations conducted in February 2009, July 2009, and March 2011, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers and his testimony before the undersigned Veterans Law Judge.  At the February 2009 VA examination, the Veteran complained of pain in his left knee and low back that had grown increasingly worse over the previous several years and that flared up with increased activity.  He complained of stiffness in his knee as well as "sprain" that flared up every two to three months.  Physical examination found range of motion of the left knee of flexion to 120 degrees and extension to 0 degrees with pain at the endpoints of motion.  The Veteran complained during testing that he believed his knee was about to "sprain," but no additional limitations were noted on repetitive motion.  Physical examination of the lumbar spine found range of motion to 50 degrees, with pain at the endpoint of motion, although the examiner found it to be "not clear" why the limitation was present.  No spasms were noted, although the Veteran displayed mild tenderness to palpation.  Neurological examination was normal, and no evidence of radiculopathy was noted.  The examiner diagnosed the Veteran with left patellofemoral pain syndrome and lumbosacral strain with no radiculopathy. 

Report of the July 2009 VA examination of the Veteran's right knee reflects that the examiner reviewed MRI studies of the Veteran's knees conducted earlier in 2009 that showed no chondromalacia of either knee.  The Veteran complained of right knee pain that radiated into his calf and thigh as well as popping and aggravation with physical activity.  Physical examination revealed flexion to 130 degrees with pain throughout the range of motion and extension to zero degrees without pain.  The examiner noted crepitus in the joint, which was found to be stable.  Strength, sensation, and reflexes were normal.  The examiner diagnosed the Veteran with acute osteochondral defect of the lateral femoral condyle.

Report of the March 2011 VA examination reflects that the Veteran complained of worsening pain in his back and knees.  In particular, the Veteran reported constant stiffness and pain in the back that was aggravated by physical activity.  He complained of pain radiating into his upper buttocks, but the examiner found it not to be present in "any dermatomal or myotomal distribution."  No incapacitating episodes were noted.  He also complained of constant pain in the right knee and intermittent pain in the left knee, which was aggravated by walking or other physical activity.  He stated that he had been out of work since November 2010 due to pain in his back and knees making it difficult for him to work as a real estate agent.  He reported that he had enrolled in college.  Physical examination of the knees found range of motion on the left from 0 to 115 degrees and on the right from 0 to 120 degrees, with pain throughout the range of motion.  Crepitus was noted on the right with no instability, although his left knee was noted to be "slightly lax."  Physical examination of the lumbar spine found flexion to 40 degrees and extension to 5 degrees with pain on motion.  Neurological examination was normal, and the examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome and degenerative disk disease L5-S1 with generalized muscle strain and no evidence of nerve root compromise.  

Records of the Veteran's ongoing treatment reflect that he has consistently sought treatment for his knee and back problems in the years since his claims were filed.  Treatment records document that the Veteran underwent MRI study of his knees in 2009.  In March 2009, MRI study of his left knee revealed a small Bakers cyst and laxity of the posterior cruciate ligament.  MRI of the right knee conducted in June 2009 reflected a full thickness cartilage defect of the lateral femoral condyle.  At a treatment visit in June 2009, the Veteran complained of increased pain in the right knee.  He was noted to have tenderness to palpation, but no instability was found.  The Veteran underwent surgery on the right knee in August 2009; at a follow-up visit in December 2009, he complained of pain in the knee following a fall.  X-ray evaluation revealed no fracture, and the physician diagnosed him with right knee LCL strain versus re-injury of the lateral femoral condyle.  At a January 2010 visit, the Veteran was found to have "good range of motion" of the right knee, with some tenderness and discomfort on flexion.  He was again seen in March 2011 by VA treatment providers for complaints of right knee pain.  MRI study conducted in May 2011 revealed moderate thinning and fraying of the cartilage of the lateral femoral condyle, mild thinning of the cartilage of the medial tibial plateau, and moderate osteoarthritis.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

In its November 2011 rating decision, the RO granted a separate 10 percent rating for left knee laxity.  In doing so, the RO evaluated the Veteran's laxity of the knee under Diagnostic Code 5257, relating to evaluation of recurrent subluxation and lateral instability of the knee.  38 C.F.R. § 4.71a.  The Board will thus consider the Veteran's service-connected laxity of the left knee under Diagnostic Code 5257, which provides that a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.

Upon review of the relevant medical evidence, the Board finds that a higher initial rating is not warranted for the Veteran's service-connected left knee laxity.  In that connection, the Board notes that Diagnostic Code 5257 specifically provides that a 10 percent rating is for application for cases where the instability is found to be slight.  In this case, the March 2011 VA examiner specifically found that the Veteran's left knee was "slightly lax."  Similarly, March 2009 MRI study found instability of the Veteran's left knee, but found no tear of the cartilage.  No such laxity was noted at the February 2009 VA examination.  The Board finds that these results amount to no more than slight instability of the left knee.  Therefore, the Board does not find that a rating higher than 10 percent is warranted for the Veteran's left knee laxity on account of instability.

In so finding, the Board acknowledges that it is established that Diagnostic Code 5257 relates to lateral instability and subluxation only and may not be used to evaluate other symptoms, such as pain or limited motion, which are contemplated by other criteria that have been used to assign a separate rating.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998). General Counsel precedent opinions provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation or instability, suggesting that separate compensable ratings may be assigned when limitation of knee motion is compensable or when there is radiological evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain and limitation of motion are evaluated as part of his service-connected chondromalacia of the left knee, discussed below, to evaluate the same symptoms under Diagnostic Code 5257 would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2013).  See id.  Consequently, because the 10 percent rating initially awarded by the RO is predicated on the specific findings of slight instability in the Veteran's left knee made by the VA examiner at the March 2011 examination, there is no basis for awarding a higher schedular rating for this disability at any time during the appellate period.  

Regarding the Veteran's right and left knee chondromalacia, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and crepitus in the knees, which problems are exacerbated by prolonged activity.  The VA examination reports reflect the examiners' consideration of the Veteran's reported history of pain and stiffness.  The Board notes, however, that the February 2009 VA examiner noted that the Veteran's range of motion of the left knee was flexion to 120 degrees and extension to 0 degrees with pain at the endpoints of motion; the July 2009 VA examiner found range of motion of the Veteran's right knee of flexion to 130 degrees with pain, and extension to 0 degrees without pain.  Similarly, the March 2011 examination found range of motion on the left from 0 to 115 degrees and on the right from 0 to 120 degrees.  At worst, the Veteran's range of motion in the knees has been from 0 to 120 degrees on the right and from 0 to 115 degrees on the left, with pain on motion.  No subluxation or dislocation has been noted in the right knee at any examination.  (The Veteran's left knee laxity is separately service connected, as discussed in some detail above.)

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 10 percent for chondromalacia of the right or left knee.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right or left knee chondromalacia has been so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent currently assigned for each knee.  In reaching this decision, the Board observes that range-of-motion testing shows that the Veteran's flexion levels have been to no worse than 120 degrees on the right and 115 degrees on the left, even when pain on motion is taken into consideration; this level of disability warrants no rating higher than the 10 percent currently assigned for each knee under Diagnostic Code 5260, governing limitation of flexion.  At no time during the appeal period has the Veteran's flexion of either been shown to have been limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260.  Further, as noted above, at the 2009 and 2011 VA examinations, the Veteran has consistently demonstrated full extension to 0 degrees, which does not approximate the compensable level for limitation of extension of the knee under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Thus, no separate rating for limitation of extension of either knee is warranted at any time during the appeal period.  Id.

Although the RO has cited Diagnostic Codes 5014 and 5003 in awarding the Veteran 10 percent ratings based on his chondromalacia of the right and left knees, the Board notes that Diagnostic Code 5003, governing degenerative arthritis, is for application only in the absence of limitation of motion compensable under Diagnostic Codes 5260 or 5261, governing limitation of flexion or extension of the knee.  Because the Veteran is being compensated for limitation of flexion of the knees under Diagnostic Code 5260 based on arthritis, as discussed above, the Board thus finds that separate ratings under Diagnostic Code 5003 are not appropriate.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain and limitation of motion of the knees are evaluated as part of the 10 percent ratings assigned for each knee, discussed above, to also evaluate the same symptoms under Diagnostic Code 5003 would be pyramiding, which is prohibited by 38 C.F.R. § 4.14.  See id.  Consequently, no separate rating for arthritis under Diagnostic Code 5003 may be awarded.

Regarding the Veteran's lumbar spine disorder, in the January 2010 rating decision the RO evaluated the Veteran's lumbosacral strain with history of compression fracture at L4 in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 20 percent disability rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Turning to an evaluation of the Veteran's lumbosacral strain with history of compression fracture at L4, the Board finds that the disability did not warrant a rating higher than 20 percent prior to March 1, 2011.  In this case, the Board finds that, for the period in question, the Veteran's flexion of the thoracolumbar spine was no worse than 50 degrees without pain, or 40 degrees with pain on motion, which does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes, as discussed above, that at the Veteran's February 2009 VA examination, he was noted to have flexion of the thoracolumbar spine to, at worst, 50 degrees with pain at the endpoints of motion.  Similarly, testing at the March 2011 VA examination revealed flexion to 40 degrees with some pain on motion.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's complaints of pain on flexion of the lumbar spine at his VA examinations, discussed above, and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 40 degrees recorded at the March 2011 VA examination.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran did not warrant a higher rating for his lumbar spine disability for the period prior to March 1, 2011.

In that connection, the Board notes that the Veteran did not display flexion of the thoracolumbar spine of 30 degrees or less at any time during the period prior to March 1, 2011, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's lumbosacral strain with history of compression fracture at L4 resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point prior to March 1, 2011.  The Board acknowledges that the Veteran's VA examinations revealed painful motion of the lumbar spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 20 percent rating assigned for the period prior to March 1, 2011.  Therefore, the Board does not find that a rating higher than the 20 percent assigned prior to March 1, 2011, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board has also considered the Veteran's lumbosacral strain with history of compression fracture at L4 under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating during the period prior to March 1, 2011.  In that connection, the Board notes that neither VA examiner found that the Veteran experienced incapacitating episodes totaling at least four weeks in the year prior to either examination.  No more extensive periods of incapacitation have been noted at any time during the appeal period. As such, the Board finds that consideration of the Veteran's lumbosacral strain with history of compression fracture at L4 under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 20 percent prior to March 1, 2011.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes of at least four weeks' total duration during any 12-month period prior to March 1, 2011. 

The Board also finds that there are no other potentially applicable Diagnostic Codes by which to consider the Veteran's service-connected lumbar strain.  In this case, the Veteran is being rated for limitation of motion of the lumbosacral spine, which contemplates such changes even though service connection has not been specifically awarded for any disability other than strain.  The Board also notes, as discussed above, that there is no evidence that the Veteran's lumbar spine disorder has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237, inappropriate.

The Board further finds that no separate rating is warranted for neurological disorders for the period prior to March 1, 2011.  In that connection, the Board notes that neurological examination was noted to be normal at both February 2009 and March 2011 VA examinations, and at no time prior to March 1, 2011, was any diagnosis of any radiculopathy or other neurological disorder assigned.  Thus, the Board finds that no other separate rating for neurological disability is warranted for the period prior to March 1, 2011.

The Veteran has complained of painful motion of his lumbar spine.  In this case, as discussed in detail above, the Board has taken into consideration the Veteran's complaints of pain but finds that higher ratings are not warranted for functional loss due to pain.  In fact, the Veteran exhibited more smooth motion when getting out of the chair and onto the examining table.  The Board does not find that ratings higher than assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria for the period prior to March 1, 2011.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee and lumbar spine disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for the Veteran's service-connected left knee laxity must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.  The Board further finds that the claim for ratings higher than 10 percent for the Veteran's service-connected chondromalacia of the right and left knees must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261.  This is so for the entirety of the appeal period.  The Board also finds that the Veteran's claim for a rating higher than 20 percent for lumbosacral strain with history of compression fracture at L4 for the period prior to March 1, 2011, must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected knee or spine disabilities, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Importantly, the Board notes that the Veteran has reported being either employed or enrolled in school full-time on multiple occasions throughout the appeal period.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  The Board does not find that the medical evidence demonstrates an unusual disability picture for any single or combined service-connected disabilities that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee laxity is denied.

Entitlement to a disability rating higher than 10 percent for chondromalacia of the left knee is denied.

Entitlement to a disability rating higher than 10 percent for chondromalacia of the right knee is denied.

Entitlement to a disability rating higher than 20 percent for lumbosacral strain with history of compression fracture at L4 for the period prior to March 1, 2011, is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a disability rating higher than 20 percent for lumbosacral strain with history of compression fracture at L4 for the period from March 1, 2011.

In March 2011, the Veteran underwent VA examination pertaining to his service-connected lumbosacral strain with history of compression fracture at L4; at that time, he was noted to have normal lower extremities, with a normal neurological evaluation.  However, at his February 2012 hearing before the undersigned Veterans Law Judge, the Veteran complained of worsening pain in his low back that radiated into his lower extremities, as well as numbness in his feet.  These statements suggest that the Veteran's lumbar spine disorder may have worsened since the March 2011 VA examination.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

The Board notes here that the Veteran has claimed that his lumbosacral strain with history of compression fracture at L4 has worsened since his last examination.  Thus, in light of the fact that the most recent VA examination was conducted in 2011, over three years ago, and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his lumbosacral strain with history of compression fracture at L4.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination to determine the current severity of his lumbosacral strain with history of compression fracture at L4.  The claims folder must be made available to the examiners and reviewed in conjunction with each examination. A complete rationale for any conclusions reached should be included.

The examiner must identify all orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine.  

The examiner must also discuss whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Any opinion offered must include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

The examiner must also identify any neurological impairment associated with the Veteran's lumbar spine disorder, addressing in particular the Veteran's complaints of radiating pain and numbness in his feet.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


